DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,3, 5, 8-10, 12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konik et al. (US 2016/0342288) and Zimmerman et al. (US 2016/0005063) and in view of Finseth (US 2013/0290127).

With respect to claim 1, Konik teaches a system, comprising: 
one or more processors (fig. 1,0025; examiners note: processor); and 
a non-transitory machine-readable storage device comprising processor executable Instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (fig. 1,0025; examiner’s note: processor and memory) comprising:
receiving, from a remote computing device, a search request for one or more database records of a network based publication system (fig.7, 10, [0063, 0072, 0065]; examiner's note: the Apple IPhone is the search results of the search inputted in the search box 700; the search and display item is in the publication system because the user can buy and sell items in the system; the items are stored in a database therefore, they are the database records);
identifying a first database record corresponding to at least a portion of the search request, the database record having a first element (fig. 7, 10, 11;
[0069, 0072], [0033, networked system 102, on an as needed basis, for data and/or processing capabilities not locally available (e.g., access to a database of items available for sale]; examiner's note: the search results as shown in fig. 7 and 10 are the database records because the results are retrieved from the databases and the listing price for the product apple iPhone is the first element);
automatically selecting an optional element from a plurality of optional elements based on the first database record (fig. 7, 8,10, 11; [0069, 0072]; examiners note: the optional element is the “free shipping": “30 day return policy" which is associated with the item Apple iPhone" as shown in fig. 7 and the Apple iPhone is the first database record; the shipping and 30 return policy is automatically selected as shown in fig, 7 because the shipping is associated with that particular item and the 
historical information associated with a user of the remote computing device ([0073, User information, such as past user activity (e.g., the user donating to a charity) and activity of social media connections (e.g., friends of the user having purchased an item), can be used to determine the relevance and uniqueness of a feature]; [0072, The features 834 have been determined to be most relevant to the user for this particular stage of the user's online experience (e.g., financing options, next day delivery feature, money back guarantee, best online price)], [0070, additional features 834 of the item listing are highlighted]; examiner’s note: the features such as the “warranty”, shipping method are the optional elements and the features (optional elements) are selected based on the users past activity are associated with the selected database item such as iphone; therefore, the optional elements such as features (shipping, warranty) are automatically selected and presented as shown in fig. 7, 8, 10, 11);
generating a formatted user interface comprising a representation of the database record and the first element (fig. 7, 8, 10, 11, [0072, 0073]; examiner’s note: the user interface displaying the items and their optional elements such as features; the price is the first element and each item's price includes warranty information, shipping information and each item has different warranty with different prices; the listing items including all the additional information is the formatted user interface); and 
causing, in response to the search request, presentation of the formatted user interface on the remote computing device (fig. 7, 8,10, [0063, 0073]; examiner's note: the search results are displayed with the formatted results).
Konik does not explicitly teach obtaining a value associated with the automatically selected optional element and automatically adjusting the first element of the database record based on the value associated with the optional element; generating a formatted user Interface comprising a representation of the database record and the adjusted first element and identifying a plurality of optional elements enabled by a seller of a product represented by the first element; automatically selecting an optional element from the plurality of optional elements that have been enabled by the seller.
However, Zimmerman teaches obtaining a value associated with the automatically selected optional element ([0021, as a function of the shipping costs associated with the delivery of the product. The shipping costs are determined based on an analysis of the size of the product as well as other formal characteristics related to the product, [0022]); examiner’s note: the various shipping cost is the value associated with the optional element shipping; and the shipping costs is automatically selected based on the size of the element and location as described in [0022]);
automatically adjusting the first element of the database record based on the value associated with the optional element ([0022, if the shipping costs of a particular product from a warehouse to a location of a group of consumers located in New York City is lower than the cost to ship to consumers in Los Angeles, the price of the product will be adjusted accordingly to consumers located in New York], 
generating a formatted user interface comprising a representation of the database record and the adjusted first element (fig. 2; [0029], [0025, the adjusted price is displayed by the pricing server 130 on the display of the consumer device 110]; examiner’s note: the adjusted price of an item is displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konik’s invention which teaches publishing items into a website to include Zimmerman which teaches predictive model to adjust prices. Konik and Zimmerman are in the same field of invention because both of them teach listing items on a webpage. One would have been motivated to make this modification because it provides predictable results to adjust the price on an item based on the optional element such as shipping cost and to display the adjusted item of the price to the user so that the user can have the total price of the item with the shipping cost. This advantage will help the user to have a better experience of shopping and select the item that best matches the user’s criteria.
Konik and Zimmerman do not explicitly teach identifying a plurality of optional elements enabled by a seller of a product represented by the first element; automatically selecting an optional element from the plurality of optional elements that have been enabled by the seller.
However, Finseth teaches identifying a plurality of optional elements enabled by a seller of a product represented by the first element ([0011, These offers/counters are then transmitted from the host system (via, e.g., email) to the 
automatically selecting an optional element from the plurality of optional elements that have been enabled by the seller based on the database record ([0080, If the potential buyer finds a product offered by a seller with desired options and an acceptable price, the potential buyer can click on a link on the website to indicate the buyer's acceptance of the seller's advertised price, product, and features]; [fig. 12, 13]; [0011, The system could require the seller or sellers to offer deep discounts (e.g., discounts of at least a certain percent less than their regular price) and/or free shipping and/or other perks as a requirement to have the seller's offers/counters forwarded to potential buyers]; examiner’s note: the results displayed optional elements such as overnight shipping and 365 Money back guarantee and they are automatically selected and they are offered by the seller; these elements are stored in the database).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konik’s invention which teaches publishing items into a website to include Zimmerman which teaches predictive model to adjust prices to include Finseth which teaches optional elements provided by the seller. Konik, Zimmerman and Finseth are in the same field of invention because all of them teach listing items on a webpage. One would have been motivated to make this modification because it provides 

With respect to claim 2, Konik, Zimmerman and Finseth in combination teach the system of claim 1, Konik further teaches wherein identifying the plurality of optional elements enabled by the seller comprises: causing a user interface to be displayed for generating an item listing (fig. 6; [0054, a listing of sellers offering the product as well as the corresponding "set" purchase prices from each seller]; examiner’s note: listing from each seller is displayed), the user interface comprising an attributes area that includes non-optional elements of the item listing and optional elements of the item listing (fig. 12, 15, [0073]; examiner’s note: the perks are the optional elements and the price, product ID, time is the non-optional elements); 
receiving first input from the seller to associate one or more of the non-optional elements with the item listing (fig. 15, [0073]; examiner’s note: the seller can input the non-optional elements such as price, photo, tax), receiving second input from the seller to associate one or more of the optional elements with the item listing (fig. 15, [0073]; examiner’s note: the sellers can input optional elements such as perks); and 
generating the first database record based on the first and second inputs and other information received in the user interface, the plurality of optional elements corresponding to the one or more of the optional elements associated the item listing based on the second input from the seller (fig. 14, 15, [0054], 

With respect to claim 3, Konik, Zimmerman and Finseth in combination teach the system of claim 1, Konik further teaches wherein the first element comprises a listing price for a product (fig. 7; [0069]; examiner’s note: the iphone is for sale and it has a listing price).
Konik does not explicitly teach and wherein the operations further comprise changing the listing price of the product represented in the formatted user interface based on the automatically selected optional element.
However, Zimmerman teaches wherein the operations further comprise changing the listing price of the product represented in the formatted user interface based on the automatically selected optional element ([0021], [0022], [0023]; fig. 2; examiner’s note: the optional element such as shipping cost is automatically selected based on the size of the item and the final price reflects the price with the shipping costs and presented to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konik’s invention which teaches publishing items into a website to include Zimmerman which teaches predictive model to adjust prices to include Finseth which teaches optional elements provided by the seller. Konik, Zimmerman and Finseth are in the same field of invention because all of them teach listing items on a webpage. One would have been motivated to make this modification because it provides


With respect to claim 5, Konik and Finseth in combination teach the system of claim 1, Konik further teaches wherein the operations further comprise: accessing, by one or more hardware processors, historical data indicating the optional element to at least one of a first entity generating the first database record (fig. 7, 11,0061; examiner’s note: the seller is the first entity and the seller offers the return policy and free shipping and the warranty and users history information such as browsing history, buying history is accessed and the optional element is selected based on that) and at least one entity generating the search request (fig. 7, 11, [0063, 0073]; examiner’s note: the user who is searching for the items is the entity who generates the search).
Konik and Finseth do not explicitly teach indicating a value of the optional element and wherein adjusting the first element comprises adjusting the first element using the indicated value.
However, However, Zimmerman teaches a value of the optional element (fig.
2, [0022, The shipping costs are determined based on an analysis of the size of the product as well as other formal characteristics related to the product], [0021,0023]; examiner’s note: the shipping cost is the value of the optional element) and wherein adjusting the first element comprises adjusting the first element using the indicated value (fig. 2; [0029], [0025, the adjusted price is displayed by the pricing server 130 on the display of the consumer device 110]; examiner’s note: the adjusted price of an item is displayed and the price is adjusted based on the shipping cost of an item).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konik’s invention which teaches publishing items into a website to include Zimmerman which teaches predictive model to adjust prices to include Finseth which teaches optional elements provided by the seller. Konik, Zimmerman and Finseth are in the same field of invention because all of them teach listing items on a webpage. One would have been motivated to make this modification because it provides predictable results to have adjusted the price on an item based on the optional element such as shipping cost to display the adjusted item of the price to the user so that the user can have the total price of the item with the shipping cost. This advantage will help the user to give the users with an updated price of the product, so that the user know the correct price of a product.

Claim 8 encompasses the same scope of limitation of claim 1, in additions of a method (fig. 1). Therefore, claim 8 is rejected on the same basis of rejection of claim 1.

With respect to claim 9, Konik, Zimmerman in combination teach the method of claim 8, but do not explicitly teach wherein the optional element comprises a sales format.
the optional element comprises a sales format (fig. 12, 13, [0073]; examiner’s note: the graphical user interface displayed the results in a sales format such as items images, description and link).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konik’s invention which teaches publishing items into a website to include Zimmerman which teaches predictive model to adjust prices to include Finseth which teaches optional elements provided by the seller. Konik, Zimmerman and Finseth are in the same field of invention because all of them teach listing items on a webpage. One would have been motivated to make this modification because it provides predictable results to have adjusted the price on an item based on the optional element such as shipping cost to display the adjusted item of the price to the user so that the user can have the total price of the item with the shipping cost. This advantage will help the user to give the users with a graphical user interface with displays items into a sales format to have better navigation experience. 

Claim 12 is rejected on the same basis of rejection of claim 5.

With respect to claim 16, Konik, Zimmerman and Finseth in combination teach the method of claim 8, Konik further teaches wherein the formatted user Interface is on an electronic marketplace (fig. 7, 8, 10, 11, examiners note: the user can buy and sell items in the webpage therefore, it is an electronic marketplace).

wherein the optional element is at least one of a shipping option, a return policy, a sale format, and condition of an item (fig. 7, 8, 9, 10, 11, [0069, 0071 ]; examiners note: the shipping option and a return policy and the condition of an item is shown in the above cited figs.).
Konik and Finseth do not explicitly teach wherein a price of the item represented by the first element is adjusted in response to automatically selecting the optional element.
However, Zimmerman teaches wherein a price of the stem represented by the first element is adjusted in response to automatically selecting the optional element ([0022, if the shipping costs of a particular product from a warehouse to a location of a group of consumers located in New York City is lower than the cost to ship to consumers in Los Angeles, the price of the product will be adjusted accordingly to consumers located in New York], [0023]; examiner’s note: the total price is adjusted based on the shipping cost).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konik’s invention which teaches publishing items into a website to include Zimmerman which teaches predictive model to adjust prices to include Finseth which teaches optional elements provided by the seller. Konik, Zimmerman and Finseth are in the same field of invention because all of them teach listing items on a webpage. One would have been motivated to make this modification because it provides predictable results to have adjusted the price on an item based on the optional element such as shipping cost to display the adjusted item of the price to the user so 

With respect to claim 18, Konik and Finseth in combination teach the method of claim 16, but do not explicitly teach wherein the adjusted first element is a price of an item adjusted by the value of the optional element.
However, Zimmerman teaches wherein the adjusted first element is a price of an item adjusted by the value of the optional element ([0022, if the shipping costs of a particular product from a warehouse to a location of a group of consumers located in New York City is lower than the cost to ship to consumers in Los Angeles, the price of the product will be adjusted accordingly to consumers located in New York], [0023]; examiner’s note: the total price is adjusted based on the shipping cost).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konik’s invention which teaches publishing items into a website to include Zimmerman which teaches predictive model to adjust prices to include Finseth which teaches optional elements provided by the seller. Konik, Zimmerman and Finseth are in the same field of invention because all of them teach listing items on a webpage. One would have been motivated to make this modification because it provides predictable results to have adjusted the price on an item based on the optional element such as shipping cost to display the adjusted item of the price to the user so that the user can have the total price of the item with the shipping cost. This advantage 

Claim 19 encompasses the same scope of limitation of claim 1, in additions of a non-transitory computer readable medium (fig. 1). Therefore, claim 19 is rejected on the same basis of rejection of claim 1.

Claim 20 is rejected on the same basis of rejection of claim 5.

Claims 4, 6, 7, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konik et al. (US 2016/0342288) and Zimmerman et al. (US 2016/0005063) and in view of Finseth (US 2013/0290127) and in view of Dumon et al. (US 2010/0262601).

With respect to claim 4, Konik, Zimmerman and Finseth in combination teach the system of claim 1, Konik further teaches wherein selecting the optional element comprises: selecting, based on the likelihood, the at least one element as the optional element ([0022, 0023]; [0024, user information (e.g., browsing history, purchasing history, in-session behavior and context) of the user for which the determination of the features is being made, item information (e.g., category, price, sale type, variance in features between different item listings being displayed)]; [0025, the processor(s) causes the selected at least one feature to be highlighted in a display of the first item listing on the computing device based on the selecting of the feature(s)]; 
Konik, Zimmerman and Finseth in combination do not explicitly teach accessing, by one or more hardware processors, historical data indicating a likelihood that at least one element of a second record will cause the first database record to satisfy a search request.
However, Dumon teaches accessing, by one or more hardware processors, historical data indicating a likelihood that at least one element of a second record will cause the first database record to satisfy a search request ([0042], [0046, the price of the item and the shipping cost are the primary predictors of quality. For instance, the price of an item listing relative to the prices of similar item listings that have previously resulted in transactions is used as a metric to indicate the likelihood that an item listing will result in a transaction], [0047, 0063]; examiner’s note: the previous results are the historical data and the previous item bought is the second database record, the shipping cost associated with the previous result is the element of the record. The shipping cost of previous result is used to predict the items 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konik’s invention which teaches publishing items into a website to include Zimmerman which teaches predictive model to adjust prices to include Finseth which teaches optional elements provided by the seller. Konik, Zimmerman and Finseth are in the same field of invention because all of them teach listing items on a webpage. to include Dumon which teaches determining a likelihood of a user selecting an item. Konik, Zimmerman, Finseth and Dumon are in the same field of invention because all of them teach listing items into a webpage. One would have been motivated to make this modification because it provides predictable results predict appropriate search results relevant to the users to save time.

With respect to claim 6, Konik, Zimmerman and Finseth in combination teach the system of claim 5, Konik further teaches selecting the one or more elements based on a threshold condition ([0078, The selection of the at least one feature based on the ranking may comprise selecting only features having a score that satisfies a predetermined threshold (e.g., only features having a corresponding score that meets or exceeds a specified minimum score). The selection of the at least one feature based on the ranking may additionally or alternatively comprise selecting the specified number of the highest or lowest ranked features (e.g., selecting the top three ranked features for an item listing]; examiner’s note: the features which is the elements is selected based on the threshold).

receiving data associated with a new database record; accessing, by one or more hardware processors using the received data, historical data indicating a likelihood that one or more elements of a third database record will cause the new database record to satisfy another search request; the threshold condition based on the indicated likelihood; generating another formatted user interface including a representation of new database record and the one or more elements; causing presentation of the another formatted user interface on a computing device associated with the received data; receiving, after the presentation, a selection of at least one of the one or more elements: and storing the received data and the selection of the at least one of the one or more elements in the new database record.
However, Dumon teaches receiving data associated with a new database record ([fig. 8, 0014], [0039, the listing quality score of a new item listing is based primarily on a prediction (e.g., the predicted listing quality score)]; examiner’s note: the user is adding a new listing in the database);
accessing, by one or more hardware processors using the received data, historical data indicating a likelihood that one or more elements of a third database record will cause the new database record to satisfy another search request ([0042], [0046, the price of the item and the shipping cost are the primary predictors of quality. For instance, the price of an item listing relative to the prices of similar item listings that have previously resulted in transactions is used as a metric to indicate the likelihood that an item listing will result in a transaction], [0058, the analysis 
the threshold condition based on the indicated likelihood ([0047], [0049, the search impression count (i.e., the number of times an item listing has been presented in a search results page) reaches some minimum threshold, the weighting factor applied to the predicted score is decreased, resulting in less emphasis on the predicted score]; [0060], examiner’s note: the item listing price is selected based on the threshold condition and which price the user is likely to select; [0061, if an analysis of historical data indicates that the conversion rate for a certain product is 90% when the product is priced at or below a particular price, then a prediction can be made that the likelihood that an item listing for that product with a price at or below the particular price is 90%. This may result in a high listing quality score]; examiner’s note: the price which is the element that is predicted based on the threshold likelihood);
generating another formatted user interface including a representation of new database record and the one or more elements (fig. 4; [0050, 0058, 0059] examiner’s note: the display of a listing; the user interface display the listing);
causing presentation of the another formatted user interface on a computing device associated with the received data (fig. 4; [0050, 0058] examiner’s note: the display of a listing; the user interface display the listing);
receiving, after the presentation, a selection of at least one of the one or more elements ([0022, receiving and storing of data representing item attributes, which collectively form an item listing. When a user desires to list a single item, or multiple items, for sale, the user will provide information about the item(s) (e.g., item attributes). Such information may be submitted via one or more forms of one or more web pages, or via drop down lists, or similar user interface elements]; examiner’s note: the new listing items are stored with the attributes and the attributes are the elements and they are selected); and
storing the received data and the selection of the at least one of the one or more elements in the new database record ([0022]; examiner’s note: the new record is stored in the database with attributes such as price).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konik’s invention which teaches publishing items into a website to include Zimmerman which teaches predictive model to adjust prices to include Finseth which teaches optional elements provided by the seller. Konik, Zimmerman and Finseth are in the same field of invention because all of them teach listing items on a webpage. to include Dumon which teaches determining a likelihood of a user selecting an item. Konik, Zimmermen and Dumon are in the same field of invention because all of them teach listing items into a webpage. One would have been motivated to make 

With respect to claim 7, Konik, Zimmerman and Finseth in combination teach the system of claim 1, Konik further teaches wherein the operations further comprise generating model for augmenting records with selected optional elements (fig. 10, 11; 0064; examiner’s note: the records are displayed with shipping and warranty information, therefore, the records are augmented with optional elements).
	Finseth teaches wherein the optional elements in the attributes are automatically populated with a set of one or more recommended default features (fig. 7, 15, [0073]; examiner’s note: the perks recommendations features are automatically populated in the perks box).
Konik, Zimmerman and Finseth do not explicitly teach a predictive model.
However, Dumon teaches a predictive model ([0047, 0063]; examiner’s note: the predictive model predict price changes based on shipping, tax, and location).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konik’s invention which teaches publishing items into a website to include Zimmerman which teaches predictive model to adjust prices to include Finseth which teaches optional elements provided by the seller. Konik, Zimmerman and Finseth are in the same field of invention because all of them teach listing items on a webpage. to include Dumon which teaches determining a likelihood of a user selecting an item.
Konik, Zimmerman and Dumon are in the same field of invention because all of them teach listing items into a webpage. One would have been motivated to make 

Claim 11 is rejected on the same basis of rejection of claim 4.
Claim 13 is rejected on the same basis of rejection of claim 6.

With respect to claim 14, Konik, Zimmerman and Finseth in combination teach the method of claim 8, Konik further teaches comprising; storing historical data reflecting database records that satisfied past search requests (0023, 0024, 0027; examiner's note: the purchased history which is based on the users search for an item is stored);
generating model for augmenting records with selected optional elements (fig. 10, 11, [0023, 0027, 0027], examiners note: the features and the records are augmented).
Konik, Zimmerman and Finseth do not explicitly teach a predictive model; the predictive model estimates a likelihood that augmenting an identified database record to satisfy a search request.
However, Dumon teaches a predictive model (0046, 0047; examiner’s note: the predicted model generates a predictive score);
the predictive model estimates a likelihood that augmenting an identified database record to satisfy a search request ([0042], [0046, the price of the item and the shipping cost are the primary predictors of quality. For instance, the price of an item listing relative to the prices of similar item listings that have previously resulted 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konik’s invention which teaches publishing items into a website to include Zimmerman which teaches predictive model to adjust prices to include Finseth which teaches optional elements provided by the seller. Konik, Zimmerman and Finseth are in the same field of invention because all of them teach listing items on a webpage. to include Dumon which teaches determining a likelihood of a user selecting an item. Konik, Zimmerman, Finseth and Dumon are in the same field of invention because all of them teach listing items into a webpage. One would have been motivated to make this modification because it provides predictable results predict appropriate search results relevant to the users to save time.

With respect to claim 15, Konik, Zimmerman, Finseth and Dumon in combination teach the method of claim 14, Konik further teaches wherein the first element comprises a price of an item, and wherein the augmented database record satisfies a search request when a buyer purchases an item associated with the augmented database record (fig. 11; 0073; examiner’s note: the positive feedback determines that the users had bought this item previously, moreover, the record also .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konik et al. (US 2016/0342288) and Zimmerman et al. (US 2016/0005063) and in view of Finseth (US 2013/0290127) and in view of Bhardwaj et al. (US 2013/0084002).
.
With respect to claim 10, Konik, Zimmerman and Finseth in combination teach the method of claim 8, Konik further teaches wherein the first element comprises a listing price for a product (fig. 7; [0069]; examiner’s note: the iphone is for sale and it has a listing price).
Konik does not explicitly teach and wherein the operations further comprise changing the listing price of the product represented in the formatted user interface based on the automatically selected optional element wherein the optional element comprises one or more accessories associated with the product.
However, Zimmerman teaches wherein the operations further comprise changing the listing price of the product represented in the formatted user interface based on the automatically selected optional element ([0021], [0022], [0023]; fig. 2; examiner’s note: the optional element such as shipping cost is automatically selected based on the size of the item and the final price reflects the price with the shipping costs and presented to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konik’s invention which teaches publishing items into a website to 
predictable results to have adjusted the price on an item based on the optional element such as shipping cost to display the adjusted item of the price to the user so that the user can have the total price of the item with the shipping cost. This advantage will help the user to give the users with an updated price of the product, so that the user know the correct price of a product.
Konik, Zimmerman and Finseth do not in combination teach wherein the optional element comprises one or more accessories associated with the product.
However, Bhardwaj teaches wherein the optional element comprises one or more accessories associated with the product ([0113, an apparel piece that may be worn with and is different from the article of clothing/accessory featured in the query image]; [0114]; examiner’s note: the item includes accessories).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konik’s invention which teaches publishing items into a website to include Zimmerman which teaches predictive model to adjust prices to include Finseth which teaches optional elements provided by the seller to include Bhardwaj which teaches item accessories. Konik, Zimmerman, Finseth and Bhardwaj are in the same field of invention because all of them teach listing items on a webpage. One would have been motivated to make this modification because it provides
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             /ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159